DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-9
New claims: 					10-20
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 8, 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 10, and 15 
Claim 1 recites “a long shelf life” but does not provide a definitive amount of time for determining a long shelf life.
Claim 1 recites “said extracts” in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 has the word “cyanobacteria” in parentheses which renders the claim indefinite because it is unclear as to whether cyanobacteria is part of the limitations of the claim.  
Claim 1 recites that step (b) is optional; however, step (d) is apparently required and is performed on the product of step (b), and then step (e) is performed on the product of step (d).  The specification states that step (b) is optional in [0022] of the published application, but the only example of the method in [0064] includes this optional step; therefore, the claim is indefinite because it is unclear as to whether steps (d) and (e) are optional if step (b) is omitted. 
Claim 2 recites the limitation "the acid ingredient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 17, and 18 recite the names of species in parentheses and therefore, it is unclear if the method comprises at least one member of the genus Spirulina or if it comprises only the species recited in the parentheses.
Claim 8the extracts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “said sterilised mixture obtained at step c) is added prior to the sterilised mixture at step d)”; however, it is unclear as to what the sterilized mixture of step c) is being added.
Claim 11 recites “the water-soluble vitamins”; however, minerals are not vitamins.
Claim 11 recites “the chlorophyll is phycocyanin”; however, phycocyanin is not chlorophyll.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “minerals”, and the claim also recites “sodium, calcium, potassium, magnesium, and iron” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 13 and 14 recite “the extracts” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268).
Regarding claim 1, Klamczynska teaches a method for obtaining a drink with an acid pH comprising high-protein microalgal flour from eukaryotic microalgae ([0008], [0030]).  Protein is a water-soluble compound and some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells so that the microalgal flour comprises intact microalgal cells and extracted protein.  Although the extracted protein has not been purified, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.  Therefore, the claimed purified water-soluble compound extracted from eukaryotic microalgae as well as the claimed eukaryotic microalgae being present in the beverage are rendered obvious.  Klamczynska teaches that the method comprises: providing the water-soluble compound from the microalgae (corresponding to high-protein microalgal flour of Chlorella protothecoides having protein, chlorophyll, and DHA); providing an ingredient that has an acidic pH (corresponding to low pH liquid such as fruit juice) ([0044]); mixing the two ingredients together; subjecting the product to a pasteurization treatment ([0034]); and obtaining a drink with an acidic pH ([0033]).  Klamczynska discloses that low pH beverages are difficult to supplement with added protein because the low pH destabilizes proteins, but this problem is solved with the use of microalgal flour and/or protein ([0006]).  This disclosure at least suggests that the mixture comprising the microalgae can be maintained at a range of pH levels, including at a pH greater than 7; therefore, the selection of a pH within the overlapping pH range renders the claimed pH obvious.  Klamczynska teaches that the beverage is acidic ([0033]) and it is known in the art that an acidic environment prohibits the proliferation 
However, Chugh teaches that the microbial control from the combination of pulsed electric field treatment and microfiltration is comparable to the microbial control achieved by HTST pasteurization (page 252, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have substituted the HTST treatment of Klamczynska with pulsed electric field treatment and microfiltration as taught by Chugh.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Klamczynska does not teach that heat-sensitive ingredients are mixed together and subjected to microfiltration and non-heat-sensitive ingredients are mixed together and subjected to microfiltration prior to homogenization, Klamczynska teaches non-thermal pasteurization treatments (corresponding to high pressure treatment, pulsed electric field, ultrasound, and 
Regarding claim 2, Klamczynska teaches the method as disclosed above in claim 1, including the drink is made from fruit juice ([0044]).
Regarding claim 3, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising microalgal protein ([0044]) which is a water-soluble compound, wherein some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration. 
Regarding claim 4, Klamczynska teaches the method as disclosed above in claim 1, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 5, Klamczynska teaches the method as disclosed above in claim 1, including the obtained drink is bottled under aseptic conditions ([0038]).
Regarding claim 6, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising at least 0.1% microalgal protein ([0031]) which is a water-soluble compound, wherein at least 95% of the microalgal protein remains within microalgal cells ([0030]), indicating that a maximum of 5% of the protein has been 
Regarding claim 8, Klamczynska teaches a drink obtained by the method according to claim 1 ([0044]), comprising at microalgal protein.  Protein is a water-soluble compound and some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states.  Therefore, the claim is rendered obvious.
Regarding claim 9, Klamczynska teaches the invention as disclosed above in claim 8, including the drink is still (corresponding to fruit juice) ([0044]).
Regarding claim 10, Klamczynska teaches the invention as disclosed above in claim 1, including the drink is made from fruit juice ([0044]) and is acidic ([0033]).  It is known in the art that an acidic environment prohibits the proliferation of pathogens at any storage temperature ([0038]), including under ambient conditions.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, the feature of a shelf life at ambient temperature being more than 6 months does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.  Although 
Regarding claim 12, Klamczynska teaches the invention as disclosed above in claim 4, including Spirulina is used in foodstuffs ([0005]).
Regarding claim 13, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising at least 0.1% microalgal protein ([0031]) which is a water-soluble compound, wherein at least 95% of the microalgal protein remains within microalgal cells ([0030]), indicating that a maximum of 5% of the protein has been extracted from the microalgal cells.  The disclosed range of up to 5% extracted microalgal protein overlaps the claimed concentration range, thereby rendering it obvious.  Also it is noted that, although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.
Regarding claim 14, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising at least 0.1% microalgal protein ([0031]) which is a water-soluble compound, wherein at least 95% of the microalgal protein remains within microalgal cells ([0030]), indicating that a maximum of 5% of the protein has been extracted from the microalgal cells.  The disclosed range of up to 5% extracted microalgal protein overlaps the claimed concentration range, thereby rendering it obvious.  Also it is noted that, although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being 
Regarding claim 15, Klamczynska teaches the method as disclosed above in claim 8, including the drink is made from fruit juice ([0044]).
Regarding claim 16, Klamczynska teaches the method as disclosed above in claim 2, including the beverage comprising microalgal protein ([0044]) which is a water-soluble compound, wherein the some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.
Regarding claim 17, Klamczynska teaches the method as disclosed above in claim 2, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 18, Klamczynska teaches the method as disclosed above in claim 3, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 19, Klamczynska teaches the method as disclosed above in claim 2, including the obtained drink is bottled under aseptic conditions ([0038]).
Regarding claim 20, Klamczynska teaches the method as disclosed above in claim 3, including the obtained drink is bottled under aseptic conditions ([0038]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268) as applied to claim 1 above, and further in view of Spikes (Spikes, J.D., “Photodegradation of Foods and Beverages”, 1981, Photochemical and Photobiological Reviews, pages 39-85; excerpt contains pages 39-43 and 69-70).
Regarding claim 7, Klamczynska teaches the invention as disclosed above in claim 1, including the obtained beverage is a fruit juice ([0044]) and that the microalgal flour within the beverage contains chlorophyll ([0040]).  It does not teach that the obtained beverage is stored in darkness for 24 hours to 7 days.
However, Spikes teaches that photodegradation of fruit juice changes the color, flavor, and nutrient value and that chlorophyll increased the rate of photodestruction (page 69, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Klamczynska to include storing the obtained drink in the dark as taught by Spikes.  Since the obtained beverage of Klamczynska comprises fruit juice and chlorophyll ([0040]) and is nutritious, a skilled practitioner would be motivated to consult an additional reference such as Spikes in order to determine suitable storage conditions for the obtained beverage.  The teachings of Spikes would also suggest that keeping the obtained beverage in darkness throughout its storage period would be beneficial.  Therefore, storage of the obtained drink in darkness for 24 hours to 7 days is rendered obvious. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268) as applied to claim 1 above, and further in view of Borowitzka (Borowitzka, M.A., “Algae as food”, 1998, Microbiology of Fermented Foods, 2nd ed., vol. 1, pages 605-622).
Regarding claim 11, Klamczynska teaches the invention as disclosed above in claim 3, including the high-protein microalgal flour is produced from Chlorella, comprises chlorophyll ([0044]), and that Spirulina is also used in juice drinks ([0006]).  It does not teach the water-soluble compounds are minerals or B vitamins.
However, Borowitzka teaches that Chlorella also comprises B vitamins and that Spirulina comprises B vitamins, minerals, phycocyanin, chlorophyll, and carotenoids (Table 18.3 on page 589).  It also teaches that Spirulina powder for human consumption has more than 55% protein (Table 18.2 on page 588).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Klamczynska by including water-soluble compounds such as B-vitamins, minerals, and phycocyanin as taught by Borowitzka.  Since Klamczynska teaches high-protein microalgal flour comprising intact and broken cells of Chlorella, the disclosed microalgal powder would inherently have B-vitamins that were extracted from the broken cells, thereby rendering the claimed B-vitamins obvious.  Also, since Klamczynska teaches that Spirulina is also used in beverages, a skilled practitioner would readily recognize that Spirulina could be used to make the high-protein microalgal flour of Klamczynska.  Spirulina comprises B-vitamins, minerals, chlorophyll and phycocyanin Spirulina would contain these extracted components from the broken cells.  As such, the claimed minerals and phycocyanin are rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791